DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/1021 and 05/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (20100195223 A1).

Regarding claim 1, Chang et al. discloses (see Fig. 2-3) A lens module (1) comprising: a voice coil motor (15) comprising a casing (11+12) and a first connection plate (electrode 121 are connected to casing 12) connected to the casing, the first connection plate defining at least one first mounting hole (top portion of casing  is a plate 11 having first mounting hole where lens is mounted as in Fig. 2).

Regarding claim 10, Chang et al. discloses (see Fig. 2-3)1 the voice coil motor further comprises a lens (13) received in the casing (11+12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-7, 10-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Chang et al. (20100195223 A1) in view of Chen et al. (20180302538 A1).

Regarding claim 2 , Chang et al. discloses the lens module as in claim 1 and does not state limitation of this claim.
Chen et al. discloses (see Fig. 4-5) the at least one first mounting hole (144) comprises a first connection portion (142)and a second connection portion  (140) connected to the first connection portion, the first connection portion is attached to the casing (25), the second connection portion and the first connection portion form a preset 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide mounting plate with mounting hole as disclosed by chen et al. and provide similar attachment plate to lens module of Chang et al. for the purpose of securing camera module to the electronics device assembly (see paragraph [0033]) 

Regarding claim 3,Chen et al. further  discloses (see Fig. 4-5) the voice coil motor further comprises a second connection plate (15) connected to the casing, and the second connection plate defines at least one second mounting hole (hole 114 on plate 15 having mirror structure).

Regarding claim 4,Chen et al. further  discloses (see Fig. 4-5) the second connection plate (15) comprises a third connection portion (140 on 15) and a fourth connection portion (142 on 15) connected to the third connection portion, the third connection portion is attached to the casing, the fourth connection portion and the third connection portion form a preset angle (90 deg) therebetween, and the at least one second mounting hole is defined in the fourth connection portion (similar to 144 hole on plate 15).

Regarding claim 5, Chen et al. further  discloses (see Fig. 4-5) the fourth connection portion  (142 of plate 15) comprises an edge facing away from the casing, 

Regarding claim 6, Chen et al. further  discloses (see Fig. 4-5) the second connection plate (15)  is integrally formed with the first connection plate (14, as illustrated in Fig. 5, plate 14 and 15 are integral.

Regarding claim 7, Chang et al. further  discloses (see Fig. 43) the casing (12) comprises a first sidewall, a second sidewall, a third sidewall, and a fourth sidewall connected in that order (numeral121 discloses electrode attached to the first side wall and either direction surrounded by 2nd 3rd and 4th side wall), the first sidewall faces the third sidewall, the second sidewall faces the fourth sidewall,
Chang et al. does not state  the first connection plate is connected to the first sidewall, and the second connection plate is connected to the third sidewall.
Chen et al. discloses the first connection plate (14) is connected to the first sidewall, and the second connection plate (15) is connected to the third sidewall (opposite side wall  on module 201).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide mounting plates with mounting hole on opposite 1st and 3rd side as disclosed by chen et al. and provide similar attachment plate to lens module of Chang et al. for the purpose of securing camera module to the electronics device assembly (see paragraph [0033]) 

Regarding claim 11, Chang et al. discloses (see Fig. 2-3) an electronics device (photographing device see paragraph [0006]) comprising a housing (inherent to photographic device) and 
a lens module (1) comprising: a voice coil motor (15) the voice coil motor comprising a casing (11+12) and a first connection plate (electrode 121 are connected to casing 12) connected to the casing, the first connection plate defining at least one first mounting hole (top portion of casing  is a plate 11 having first mounting hole where lens is mounted as in Fig. 2).
Chang et al. does not state the lens module connected to the housing through the at least one first mounting hole
Chen et al. further  discloses (see Fig. 4-5) the lens module (201-202) connected to the housing through the at least one first mounting hole (see paragraph [0033]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mount optical unit to electronics device using  mounting plate with mounting hole as disclosed by chen et al. and provide similar attachment plate to lens module of Chang et al. for the purpose of securing camera module to the electronics device assembly (see paragraph [0033]) 

Regarding claim 12 , Chang et al. discloses the lens module as in claim 11 and does not state limitation of this claim.
Chen et al. discloses (see Fig. 4-5) the at least one first mounting hole (144) comprises a first connection portion (142)and a second connection portion  (140) connected to the first connection portion, the first connection portion is attached to the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide mounting plate with mounting hole as disclosed by chen et al. and provide similar attachment plate to lens module of Chang et al. for the purpose of securing camera module to the electronics device assembly (see paragraph [0033]).

Regarding claim 13,Chen et al. further  discloses (see Fig. 4-5) the voice coil motor further comprises a second connection plate (15) connected to the casing, and the second connection plate defines at least one second mounting hole (hole 114 on plate 15 having mirror structure).

Regarding claim 14,Chen et al. further  discloses (see Fig. 4-5) the second connection plate (15) comprises a third connection portion (140 on 15) and a fourth connection portion (142 on 15) connected to the third connection portion, the third connection portion is attached to the casing, the fourth connection portion and the third connection portion form a preset angle (90 deg) therebetween, and the at least one second mounting hole is defined in the fourth connection portion (similar to 144 hole on plate 15).

Regarding claim 15, Chen et al. further  discloses (see Fig. 4-5) the fourth connection portion  (142 of plate 15) comprises an edge facing away from the casing, and the at least one second mounting hole (there are two holes 144) is defined at the edge.

Regarding claim 16, Chen et al. further  discloses (see Fig. 4-5) the second connection plate (15)  is integrally formed with the first connection plate (14, as illustrated in Fig. 5, plate 14 and 15 are integral.

Regarding claim 17, Chang et al. further  discloses (see Fig. 43) the casing (12) comprises a first sidewall, a second sidewall, a third sidewall, and a fourth sidewall connected in that order (numeral121 discloses electrode attached to the first side wall and either direction surrounded by 2nd 3rd and 4th side wall), the first sidewall faces the third sidewall, the second sidewall faces the fourth sidewall,
Chang et al. does not state  the first connection plate is connected to the first sidewall, and the second connection plate is connected to the third sidewall.
Chen et al. discloses the first connection plate (14) is connected to the first sidewall, and the second connection plate (15) is connected to the third sidewall (opposite side wall  on module 201).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide mounting plates with mounting hole on opposite 1st and 3rd side as disclosed by chen et al. and provide similar 

Regarding claim 20, Chang et al. discloses (see Fig. 2-3)1 the voice coil motor further comprises a lens (13) received in the casing (11+12).

Allowable Subject Matter
	The following is a statement of reasons for the indication of allowable subject matter:
	Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claims 8 and 18, although the prior art teaches examples of voice coil motor for  optical systems, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 8-9, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.

Claims 9 and 19 are dependent on objected claims and objected for the same reason.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        March 26, 2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872